Citation Nr: 1430183	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO. 10-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 19, 2012 and in excess of 50 percent thereafter.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 19, 2012.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran had active service from July 2003 to June 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a June 2012 rating decision, the RO assigned a higher disability rating of 50 percent for PTSD effective May 19, 2012.  However, the Veteran has not received the highest possible rating for PTSD and his claim remains on appeal before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the Veteran's claim for an increased evaluation, the matter of unemployability due to service-connected disabilities has been raised by the record.  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted prior to May 19, 2012.

The issue of entitlement to a TDIU prior to May 19, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. For the period prior to December 15, 2009, the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity.

2. For the period since December 15, 2009, the Veteran's PTSD symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.


CONCLUSIONS OF LAW

1. Prior to December 15, 2009, the criteria for a 50 percent disability rating for PTSD, and no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2. Since December 15, 2009, the criteria for a 70 percent disability rating for PTSD, and no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2008 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  As the issue of entitlement to TDIU is being remanded, no further discussion as to VA's duty to notify and assist is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports of VA examinations, along with VA treatment records, Social Security Administration records, and lay evidence.  The Veteran did not report receiving any private treatment.  It is noted that the Veteran requested a hearing in his September 2008 claim.  However, in his August 2010 substantive appeal, the Veteran declined a hearing before the Board.

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in November 2008, December 2009, and May 2012.  The examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes and discussed the presence of psychological symptoms and their functional impairment.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Increased Ratings - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Service connection for PTSD was granted in July 2007 with a 10 percent initial rating granted.  Thereafter, in the March 2009 rating decision on appeal, a 30 percent rating was assigned effective September 8, 2008.  In a subsequent June 2012 decision, the RO granted a 50 percent rating effective May 19, 2012.  The Veteran contends that an evaluation exceeding 30 percent and 50 percent, respectively, is warranted.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2013).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).
A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

III. Increased Rating - Prior to December 15, 2009

After review of the evidence, the Board finds that a 50 percent disability rating for the Veteran's service-connected PTSD, and no higher, is warranted for the period prior to December 15, 2009.  The evidence from this period includes VA treatment records dated in July, August, and September 2009.  These records reflect that the Veteran experienced symptoms of depression, insomnia, feelings of hopelessness, decreased concentration, and irritability.  GAF scores ranged generally between 48 and 55 during this period, reflecting moderate to severe symptoms.

The November 2008 VA examination report indicates that the Veteran's symptoms were productive of moderate social impairment.  The Veteran reported anger problems and difficulty getting along with people.  He also reported nightmares, paranoia, hypervigilence, and emotional blunting.  Mental examination revealed clear and coherent thought processes, tense affect, and intact memory.  He also indicated that his current job as a janitor was going quite well because he was essentially unsupervised.  A GAF score of 53 was assessed.

As described, the evidence reflects that the Veteran's PTSD symptoms during this period were productive of occupational and social impairment with reduced reliability and productivity.  The Veteran and his wife both reported difficulty with employment during this period, including confrontations and arguments with co-workers and supervisors.  Socially, the Veteran continued to co-habitat with his wife and daughter but had little interaction outside of the home and school.  He also did not participate in many social activities other than online gaming and working out.  The reported GAF scores for this period also reflect moderate symptomatology.  Based on the evidence, the Board finds that the Veteran's symptoms were productive of occupational and social impairment that more closely approximates a 50 percent evaluation, and no higher, for this period.
However, a higher disability rating prior to December 15, 2009, is not warranted.  Socially, the Veteran continued to attend classes and live with his wife and daughter.  Further, the November 2008 examiner described the Veteran's social impairment as moderate.  The evidence also demonstrates that he continued to work full-time until January 2009, although he held five different jobs during this period, as a result of being unable to establish and maintain effective work and social relationships.  The evidence also reflects that he was able to succeed at work when he did not have to interact with others on a regular basis.  The Veteran denied any suicidal or homicidal ideations.  No delusions or hallucinations were reported.  On examination the Veteran's speech, thought process, thought content, and judgment were intact and normal.  He appeared well groomed and appropriately dressed throughout the period on appeal.  Based on the symptoms and their impact on the Veteran's social and occupational function, the Board finds that the Veteran's PTSD symptoms were moderate in degree during this period, and reflective of occupational and social impairment and symptoms consistent with a 50 percent disability rating, and no higher.

In sum, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory; depression; anxiety; and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vazquez-Claudio, supra. More severe symptomatology was not shown during this period.

IV. Increased Rating - From December 15, 2009

After review of the evidence, the Board finds that a 70 percent disability rating for the Veteran's service-connected PTSD, and no higher, is warranted for the period beginning December 15, 2009.

The evidence from this period demonstrates that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Specifically, the December 2009 VA examination report reflects that the Veteran's PTSD symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood, and school.  The examiner cited the Veteran's paranoid and referential thinking that caused him to aggressively confront others.  He also noted that the Veteran had paranoid thinking and intrusive thoughts of combat.  The Veteran reported being emotionally detached from his family, including his daughter, along with depression, and irritability.  Lastly, it was reported that the Veteran's concentration was poor and his anxiety around others made learning at school difficult.  The examiner assessed a GAF score of 45.  Based on this evidence, the Board finds that the Veteran's PTSD symptoms were productive of occupational and social impairment that more closely approximated a 70 percent disability rating for this period, and no higher.

The Veteran is not entitled to a 100 percent rating for any period of time covered by the appeal.  In this regard, the evidence of record does not demonstrate total occupational and social impairment as a result of his service-connected PTSD.  There is no indication that the Veteran's PTSD has manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, there has been no demonstration of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The evidence shows that the Veteran continued to live with and have regular interactions with his wife and daughter during this period.  The May 2012 examiner also concluded that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity.  The Board notes the October 2010 medical opinion reflects that the Veteran is totally disabled due to his psychiatric and medical problems.  However, this opinion is not persuasive evidence that the Veteran's PTSD symptoms are productive of total social and occupational impairment.  Specifically, the opinion assesses a GAF score of 46, which reflects serious symptoms, but not those necessarily productive of total impairment.  Additionally, the opinion reflects that the Veteran is totally disabled due to both psychological and medical problems, indicating that taken alone his PTSD would not render him totally disabled.  While the Veteran's PTSD may prevent him maintaining gainful employment, he has not been shown to be totally socially impaired, as evidenced by his continued marriage and co-habitation with his family.  Accordingly, a 100 percent rating is not warranted for any period of time covered by this appeal for PTSD.  38 C.F.R. § 4.130.

V. Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from PTSD with the pertinent schedular criteria does not show that his service-connected PTSD presents such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  Ultimately, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.


ORDER

Entitlement to a 50 percent evaluation for PTSD, and no higher, prior to December 15, 2009 is granted.

Entitlement to a 70 percent evaluation for PTSD, and no higher, from December 15, 2009, is granted.


REMAND

After review of the claims file, the Board finds that additional development is required prior to adjudication of the Veteran's claim for entitlement to a TDIU prior to May 19, 2012.

During the pendency of the appeal, the RO awarded a TDIU beginning May 19, 2012, the date on which the Veteran's service-connected PTSD rating was increased to 50 percent.  However, the Veteran's TDIU claim for the period prior to May 19, 2012 has not been adjudicated in the first instance by the RO.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board must remand the Veteran's TDIU claim for adjudication by the RO in the first instance, to include consideration of whether such is warranted (prior to May 19, 2012) during the pendency of the Veteran's claim for an increased evaluation filed in September 2008.  In this regard, the Board finds that a retroactive clinical opinion as to whether the Veteran's then service-connected disabilities, considered in combination, precluded substantial gainful employment would be useful in adjudicating entitlement to a TDIU prior to May 19, 2012.

Also, in developing and adjudicating the Veteran's TDIU claim, the VA must complete any additional development which flows from the information provided by the Veteran or obtained by the RO/AMC, to include referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 38 C.F.R. § 4.16(b).

Accordingly, the issue is REMANDED for the following action:

1.  Obtain any outstanding VA treatment reports from the Las Vegas Health Care System and any associated outpatient clinics from March 2013 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Obtain documentation from the Veteran regarding his employment status between September 8, 2008 and May 19, 2012.

3.  After the above requested development is completed, forward the Veteran's claims folder to an appropriate clinician for review and to provide a retroactive opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's then service-connected disabilities precluded him from securing or following substantially gainful employment consistent with his education and occupational experience at any time since September 8, 2008 to May 19, 2012.  When offering this opinion the examiner must not consider the effects of age or any nonservice-connected disabilities.  The examiner is requested to focus the opinion on the  functional effects of the Veteran's service-connected disabilities on his ability to work.  A complete rationale must be provided for the opinion proffered.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  After undertaking any other development deemed appropriate, the RO should adjudicate entitlement to a TDIU at any time during the rating period on appeal from September 8, 2008 to May 19, 2012.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


